 1

 2

 3

 4

 5

 6

 7

 8                         IN THE UNITED STATES DISTRICT COURT

 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KIMBERLY LYNN WILBURN,                            No. 2:18-CV-0994-WBS-DMC
12                      Plaintiff,
13          v.                                         ORDER
14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                        Defendant.
16

17

18                 Plaintiff, who is proceeding pro se, brings this action for judicial review of a final

19   decision of the Commissioner of Social Security under 42 U.S.C. § 405(g). A review of the

20   docket reflects plaintiff has submitted the documents necessary for service of process to the

21   United States Marshal. Good cause appearing therefor, the findings and recommendations

22   issues on January 17, 2019, are vacated.

23                 IT IS SO ORDERED.

24   Dated: March 26, 2019
                                                           ____________________________________
25                                                         DENNIS M. COTA
26                                                         UNITED STATES MAGISTRATE JUDGE

27

28
                                                       1
